DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-2, 4 and 8-11, the phrase "fabric-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "fabric-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suenaga et al., WO2018/194163.
	Regarding claims 1-3, paragraph 0035 discloses a separator [substrate] comprising a non-woven fabric made of glass fiber having silica and alumina on its surface.  

Claim(s) 1-3, 6 and 15 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Sawa et al., U.S. Patent Number 2007/0222307.
	Regarding claims 1 and 2, paragraph 0033 discloses an inorganic particle layer [filler] on a glass cloth.  
	Regarding claim 3, paragraph 0040 discloses that the inorganic filler can include magnesium oxide and hexagonal boron nitride.
	Regarding claim 6, paragraph 0068 discloses two kinds of inorganic fillers differing from each other in the particle diameter.  Paragraph 0069 discloses that the second inorganic filler has a particle diameter not larger than 30% of the particle diameter of the first inorganic filler.  Paragraph 0071 discloses aluminum hydrate particles having a particle diameter of 55 μm as the first inorganic filler with aluminum hydrate particles having as particle diameter of 6.3 μm as the second inorganic filler.
	Regarding claim 15, figure 4 shows a multilayer substrate.

Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Adachi, U.S. Pre Grant Publication 2013/0045373.
	Regarding claims 1 and 2, paragraph 0001 discloses a glass fiber fabric having silica microparticles adhered thereon.
	Regarding claim 4, paragraph 0038 discloses the filament diameter of the glass filament is preferably 10 μm or less.  Paragraph 0047 discloses that the silica microparticles have an average particle diameter ranging from 40 to 400 nm.
	Regarding claim 5, paragraph 0047 discloses that the silica microparticles have an average particle diameter ranging from 40 to 400 nm [0.04 μm to 0.4 μm].

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Adams et al., U.S. Patent Number 6,200,915.
	Regarding claim 1, Adams discloses a textile fabric which has been coated with an elastomer-forming silicone-based composition comprising a first reinforcing filler and a second filler [abstract and column 2, lines 44-62].  Applicant’s claim includes open language and does not exclude other materials.
	Regarding claim 2, column 9, line 53-57 discloses glass fiber fabric.
	Regarding claims 6, column 6, lines 6-28 discloses a first filler such as silica, titania or ground quartz having an average particle size ranging from 0.1 to 20 μm.  Column 6, line 58 to column 7, line 2 discloses that the second filler can include metal flakes [scaly] having an average diameter ranging from 5 to 500 μm. 


Claim(s) 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Banuelos et al., U.S. Pre Grant Publication 2015/0290773.
	Regarding claim 8, Banuelos discloses a coated abrasive article containing abrasive agglomerates based on target cores wherein the target cores are defined as geometric shapes wherein the cores are bonded on to substrates such as textile fabrics to produce extended surfaces on which are deposited abrasive particles such as aluminum oxide [see abstract, paragraphs 0035-0040 and reference claims 1 and 9].  

	Regarding claim 9, figure 1 shows the agglomerates [target cores] 40 existing closely to the threads in the fabric 20.


    PNG
    media_image1.png
    380
    620
    media_image1.png
    Greyscale


	Regarding claim 12, reference claim 3 discloses that the target cores have a diameter ranging from 50 to 5000 microns.  Figure 1 shows the target cores 40 along the first threads of the fabric.

    PNG
    media_image1.png
    380
    620
    media_image1.png
    Greyscale












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al., U.S. Patent Number 6,200,915.
	Adams, above, remains relied upon for claims 1 and 6.  Column 6, line 58 to column 7, line 3 discloses that the length of the second filler is a 100 times or more than the height of the particle wherein the height of the particles is 1 to 100 angstroms.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786